Name: Commission Regulation (EC) No 1255/98 of 17 June 1998 correcting Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk products
 Type: Regulation
 Subject Matter: European Union law;  EU finance;  marketing;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R1255Commission Regulation (EC) No 1255/98 of 17 June 1998 correcting Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk products Official Journal L 173 , 18/06/1998 P. 0014 - 0014COMMISSION REGULATION (EC) No 1255/98 of 17 June 1998 correcting Regulation (EEC) No 536/93 laying down detailed rules on the application of the additional levy on milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (1), as last amended by Commission Regulation (EC) No 903/98 (2), and in particular Article 11 thereof,Whereas the first subparagraph of Article 3(2) of Commission Regulation (EEC) No 536/93 (3), as last amended by Regulation (EC) No 1001/98 (4), stipulates that the purchasers must notify the competent authorities of the Member State of the collection data before 15 May and stipulates in the first paragraph of Article 4(2) that the producer engaged in direct sales must also send his declaration before 15 May; whereas an error has been noted in the Italian version of the Regulation which stipulates that the notifications must be made on or before 15 May; whereas it is therefore necessary to correct the Italian text;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 The first subparagraph of Article 3(2) and Article 4(2) of Regulation (EEC) No 536/93 are amended as follows: (concerns the Italian text only).Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 405, 31. 12. 1992, p. 1.(2) OJ L 127, 29. 4. 1998, p. 8.(3) OJ L 57, 10. 3. 1993, p. 12.(4) OJ L 142, 14. 5. 1998, p. 22.